Opinion by
Judge NEY.
Plaintiff, Lyman Carroll, brought this action for declaratory judgment to determine whether his wife’s death was covered under an accidental death policy issued by CUNA Mutual Insurance Society. The court con-*76eluded that Mrs. Carroll’s death was not caused by an accident, and it therefore entered judgment in favor of CUNA. We affirm but under a different rationale.
It is undisputed that Mrs. Carroll died as a result of a rupture in a cerebral aneurysm. She suffered from hypertension, and at the time of the rupture, her blood pressure was further elevated as she engaged in sexual intercourse.
The sole issue presented here is whether the rupture of the aneurysm, can be considered a “bodily injury caused by an accident ... resulting directly and independently of all other causes” within the meaning of the policy issued by CUNA. Relying on Bobier v. Beneficial Standard Life Insurance Co., 40 Colo.App. 94, 96, 570 P.2d 1094, 1096 (1977), plaintiff maintains that his wife’s death must be considered accidental because it was “an unusual or unanticipated result flowing] from a commonplace cause.” In our view, plaintiff reads the Bobier decision too broadly.
In that ease, death resulted from pneumonia which developed as a result of the decedent inhaling her own vomit. This court, construing a policy provision identical to the one here at issue, stated that there would be coverage if an accident of any nature was the predominant cause of the injury which led to the death. We noted that an “accident” can include situations in which “an unusual or unanticipated result flows from a commonplace cause.” Bobier, supra, 40 Colo.App. at 96, 570 P.2d at 1096. We thus concluded that the death there could be considered as having been caused accidentally if (1) the inhalation of the vomit were found to be an unnatural or improbable consequence of regurgitation, or if (2) the aspiration and resulting pneumonia were not the predictable results of an arrhythmic cardiac seizure she had suffered at the time.
The Bobier definition of accident as “an unusual or unanticipated result” is quite broad, and it would seem to cover the situation here, since Mrs. Carroll’s death was, in a sense, an unanticipated result of having engaged in sexual intercourse. However, if that were all that was required to invoke coverage under the policy, the accidental death provision would be the functional equivalent of a life insurance policy. “Death is almost always accidental in the sense of unintended by the deceased, so if an accidental result sufficed, coverage would be assured regardless of the cause of death.” Senkier v. Hartford Life & Accident Insurance Co., 948 F.2d 1050, 1052 (7th Cir.1991).
The Bobier decision recognized this and acknowledged that a distinction must be drawn between a covered “accident” and the natural (but unexpected) onset of a disease. This distinction is reflected in the CUNA policy by the requirement that the accident result “directly and independently of all other causes.” Such a requirement is designed to preclude coverage when the injury or death is due, even in part, to a preexisting bodily infirmity. See Winchester v. Prudential Life Insurance Co., 975 F.2d 1479 (10th Cir.1992).
Here, the injury that caused Mrs. Carroll’s death was the rupture of a preexisting aneurysm, and the rupture was the natural or probable consequence of her elevated blood pressure, which in turn was a foreseeable consequence of her preexisting hypertension and the act of intercourse. Under these circumstances, Mrs. Carroll’s death was not caused “directly and independently of all other causes,” and thus, there is no coverage provided by CUNA’s accidental death policy. See Allstate Insurance Co. v. Starke, 797 P.2d 14 (Colo.1990) (when construing an insurance policy, words should be given their plain meaning according to common usage). See also Reed v. United States Fidelity & Guaranty Co., 176 Colo. 568, 491 P.2d 1377 (1971).
The judgment is affirmed.
TAUBMAN, J., concurs.
TURSI, J., dissents.